AO 24:5B (Rev. 02)18) 	 Judgment jn a Criminal Case:
                        Sheet I                                                                                                IAN 2 4 2019
                                                                                                                           Clerk, U.S D,slnctCoufl
                                            UNITED STATES DISTRICT COURT                                                     District Of Iviantafi.
                                                                                                                                  Great Falis
                                                                       District of Montana
                                                                                )
               UNITED STATES OF AMERICA                                         )
      JUDGMENT IN A CRIMINAL CASE
                          v.                                                    )

                JOSE ALEX VENTURA-PADILLA
                                                                                )

                                                                                        Ca.~e   Number: CR 18-87-GF-BMM-01
                                                                                )
                                                                                )       USM Number: 21480-280 

                                                                                )

                                                                                )        R. Hank Branam
                                                                                        Defendant's Attorney
                                                                                )
THE DEFENDANT: 

iii! pleaded guilty to count(s)         1 of the   Indictment 

o pleaded nolo contendere to eount(s)
   which was accepted by the court
o was found guilty on count(,)
   aftcr a plea of not guilty.

The defendant is adjudicated gUilty of these offenses:

Titi. & Section                     Natur. of Offen,.                                                            Offense Ended
 18 U,S,C. § 1326(8), (b)(l)          Illegal Reentry                                                              101212018




       Thc defendant is sentenced as provided in pages 2 through              _~_ _             of this judgment. The sentence is imposed punmant to
the Sentencing Reform Act of 1984.
o The defendant has been found not guilty on count(s)
o Count(s) 	 _____________________ 0                              is    o are dismissed on the motion ofthe United States.
         It is ordered that 'he defendant must notify the United States aNorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and spec,"! assessments imposed by thisjudgment.re fully paid. Ifordered to pay restitution,
the defendant must notifY the court and United States attorney of material changes in economIC circumstances.




                                                                               Brian Morris, United States District Judge
                                                                              Name and Title of Jud8il'


                                                                               1/2312019
AO 245£ (Rev. 02118) Ju~nt in Criminal Case
                      Sbcce 2 - Imprisonment
                                                                                                       Judgltlcnt   Page   _",2_ of   7
 DEFENDANT: JOSE ALEX VENTURA-PADILLA
 CASE NUMBER: CR 18-87-GF-BMM-01

                                                              IMPRISONMENT
        The defendant is hereby committed to the cuslody ofthe Federal Bureau of Prisons to be imprisoned for a Iotal 

term of: 


  4 months. Upon the defendant's release from custody, It is ordered that the defendant be remanded to the custody and
  control of the Bureau of Immigration and Customs Enforcement, as it has been established that the defendant Is an alien who
  may be subject to deportation proceedings. The Court recommends that Immigration and Customs Enforcement begin
  immediate removal proceedings if deemed appropriate.

    o      The eQurt makes the following recorrunendations to the Bureau of Prisons:




    liZ!   The defendant is remanded to the custody of the United States MarShal.

    o      The defendant shall surrender to the United States Marshal for this district:

           o   at    ________ 0                        a.m.    o    p.m.     on

           o   as notified by the United States Marsbal.

    o      The defendant shall surrender for service of scntence at the institution designated by the Bureau ofprisons;

           o   before 2 p.m. on

           o   as notified by the United States Marshal.

           o   as notified by the Probation or Pretrial Services Office.



                                                                   RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                          10   - - - - - - - - _..._ ­
at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL



                                                                           By . - - - - - - ; ; m
                                                                                                 DEPlITY UNITED STATES MARSHAL
 AO 245B (Rev. 02118) Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                             Judgment-Page   ~ of         7
 DEFEKDANT: JOSE AlEX VENTURA-PADILLA
 CASE NUMBER: CR 18-87-GF-BMM-01
                                                       SUPERVISED RELEASE
 Upon release from    imprisonment~   you win be on supervised release for a term of:
     1 year term of inactive supervised release.




                                                      MANDATORY CONDITIONS

t.      You must not commit another federal, state or local crime,
2,      You must not unlawfully possess a controlled substance.
3. 	    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within (5 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               o	 The above drug testing condition is suspended~ based on the court's determination that you 

                   pose a low risk of future substance abuse. (check ifapplicable) 

4. 	     0   You must make restitution in accordance with 18 U.S,c. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check ifapplicable)
5.       {!f 	You must cooperate in the collection of DNA as directed by the probation officer.   (check if applicable)

6. 	     0   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U,S,C, § 20901, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside. work, are a student, or were ,onvieted of a qualifYing offense. (check if applicable)
7.       0 	 You must participate in an approved program for domestic violen,e. (check if applicable)




You must comply with the standard conditions that have been adopted by this eourt as well as with any other conditions on the attaehed
page,
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sbeet 3A ..... Supervised Release
                                                                                                 Judgment Page   _--,4,-_ or __-,-7___
DEFENDANT: JOSE ALEX VENTURA-PADILLA
CASE NUMBER: CR 18-87-GF-BMM-Ol

                                         STANDARD CONDITIONS OF SUPERVISION
As part ofyour ~'Upervised release. you must eomplywith the following standard conditions of supervision. These conditions are imposed
beeause they establish the basic expectations for your behavior while on supervision and identifY the minimum tools needed by probation
offieers to keep informed, report to the court about, and bring about improvements in your conduet and condition,

1. 	    You must report to the probation offiee in the federal judicial district where you are authorized to reside within 72 hours of your 

        release from imprisonment, unless the probation offieer instructs you to report to a different probation office or within a different time 

        frame. 

2. 	    After initially reporting to the probation office, you will receive instructions from the wurt or the probation officer about how and
        when you must report to the probation officer, and you must report to the probation offieer as instructed.
3,      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
        court or the probation officer,
4,      You must answer truthfully the questions asked by your probation offieer,
5,      You must live at a place approved by the probation officer. If you plan to change where you live Or anything about your living
        arrangements (such as the people you live with), you must notifY the probation officer at least 10 days before the change, If notifYing
        the probation officer in advance is not possible due to unantleipated circumstances. you must notify the probation officer within 72
        hours ofbecoming aware ofa change or expected change.
6. 	    You must allow the probation officer to visit you at any time at your horne or elsewhere" and you must pennit the probation officer to
        take any items prohibited by the conditions of your supervision that he or she observcs in plain view.
7, 	    You must work full time (at least 30 hours per week) at a lawful type ofemployment, unless tbe probation officer excuses you from
        doing so. If you do not have full·timc employment you must try to find fulJ·time employment, unless the probation officer excuses
        you from doing so. If you plan to ehange where you work or anything about your work (such as your position or your job
        responsibilities), you must notifY the probation officer at least 10 days before the change, If notifying the probation officer at least 10
        days in advance is not possible due to unanticipated circumstanees; you must notifY the probation officer within 72 hours of
        becoming aware of a change or expected change,
8. 	    You must not communicate or interact with someone you know is engaged in criminal activity, If you know someone has been
        c-Onvicted ofa felony, you must not knowingly communicate or interact with that person without first getting the pcnnission of the
        probation offieer.
9. 	    If you are arrested or questioned by a law enforcement officer, you must notifY the probation officer Within 72 hours.
10. 	   You must not own, possess, or have access to a firearrn~ ammunition, destructive device, or dangerous weapon (i.e., anything that was
        designed, or was modified fOff the specifie purpose: of causing bodily injury or death to another person such as nunchakus or tasers).
11. 	   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infonnant without
        first getting the pennission of the court
12. 	   If the probation offic-er determines that you pose a risk to another person (inclUding an organization), the probation offieer may
        require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
        person and eonfirm that you have notified the person about the risk.
13. 	   You must follow the instructions of the probation officer related to the conditions of supervision,



U.S. Probation Office Use Only
AU,S, probation officer has instructed me on the conditions specified by the court and has provided me with a written eopy ofthis
judgment containing these conditions. For further infonnation regarding these conditions. see Overview 0/ Probation and Supervised
Release ConditiOns, available at: www.uscourts.gov.


Defendant's Signature 	                                                                                    Date _ _ _ _ _ _ _ _ _ __
 AO 245B(Rev, 02118) Judgment in til Criminal Case
                     Sbeet 30-···· Supervised Release
                                                                            Judgment   Page   --L   of   1
DEFENDANT: JOSE ALEX VENTURA-PADILLA
CASE NUMBER: CR 18-87·GF·BMM-01

                                          SPECIAL CONDITIONS OF SUPERVISION
1. You must surrender to United States Immigration and Customs Enforcement and follow all their
instructions and reporting requirements until any deportation proceedings are completed.

2. If you are ordered deported from the United States, you must remain outside the United States,
unless legally authorized to reenter. If you reenter the United States, you must report to the nearest
probation office within 72 hours after you retum.

3. The defendant shall submit their person, residence, place of employment, vehicles, and papers, to
a search, with or without a warrant by any probation officer based on reasonable suspicion of
contraband or evidence in violation of a condition of release. Failure to submit to search may be
grounds for revocation. The defendant shall wam any other occupants that the premises may be
subject to searches pursuant to this condition. The defendant shall allow seizure of suspected
contraband for further examination.
AO 245B (Rev. 021(8)   Judgment in II CrimiDBl Case
                       Sbeel 5   CrimiDid MonetllIY Penaltie.s
                                                                                                   Judgment -   Page    6     of         7
 DEFENDANT: JOSE ALEX VENTURA-PADILLA
 CASE NUMBER: CR 18-87-GF-BMM-Ol
                                                 CRIMINAL MONETARY PENAL TIES
      The defendant must pay the total criminal monetary penalties under the schedule ofpaymcnts on She<:t 6.


                        Assessment                   JVrA As.... m.nt·           Fin.                     RestituUon
 TOTALS            $ 100.00                       $ NIA                     $ WAIVED                     $ NIA


 o 	The determination of restitution is deferred until _ _ _ _ • An         Amended Judgment in a Criminal Case (AD 245C) will be entered
      after such detenninatlon.

 o 	The defendant must make restitution (including community restitution) to the following payees in the amonnt listed below.
      If the defendant makes a partial payment, eaeh payee shall receive an approximately proportioned pa~ent, unless specified otheMtSe in
      the priority order or percentage payment column below. However, pursuant to ) 8 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paId.

 Name of Payee 	                                                  Total Loss*"          a•• WuUnn Ordered              Priority or Percentalle




TOTALS                                $ _ _ _ _ _ _0:..:.:..:00,-	                                0.00


o	    Restitution amount ordered pursuant to plea agreement $ _ _ _ _ _ _ _ _ __

o 	 The defendant must pay interest on restitution and a flne of more than $2,500. unless the restitution or flne is paid in full before 'he
      flfteenth day after the date of the judgment, pursUl!llt to ) 8 U.S.c. § 3612(t). All of the payment options on Shee' 6 may be subjec,
      to penalties for delinquency and default, pursuant to 18 U.S.c. § 3612(g).

o	    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      o 	the interest requirement is waived for tbe o fine 0 restitution.
      o 	 the interest requirement for the o fine 0 restitution is modified as follows:
• Justice for Victims ofTraffieking Act of2015, Pub. L. No. 114-22 . 

•• Findings for the total amount of losses arc required under Chapters 109A, 110, !lOA, and 113A ofTitl. 18 for offenses committed on or 

after September 13, 1994, but before April 23. 1996. 

AO 24:58 {Rev. 02118) 	 Judgment in a Criminal Case
                        Sheet 6 ~ Schedule ofPaymcnts
                                                                                                                                 7_ of
                                                                                                               Judgmt:nl- Page _ _                     7
DEFENDANT: JOSE ALEX VENTURA-PADILLA
CASE NUMBER: CR 1B-S7-GF-BMM-01

                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     D       Lump sum payment of$ _ _ _ _ _ _ _ due immediately, balanee due

              o     not later than =-==-=_=-:::---::=-' or
              D     in aecordanee with D C, D D,   D E, or                       D Fbelow; or
B     D       Payment to begin immediately (may be combined with              DC,         D D, or       D F below); or
C     D Payment in equal                        (e.g., weekly, munthly, quarterly) installments of S                             over a period of
             _ _ _ _ _ (e.g,. months oryears)1 to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal                              (e.g., weekly, mo.thly, quarterly) installments of $                          over a period of
             -..,._ _;:-_ (e,g., mvnchs or years), to eotnmenee                         (e,g., 30 Qr 60 days) after release from imprisonment to a
              tenn of supervision; or

E     0       Payment during the term of supervised release will commence within                 (e,g" 30 or 60 days) after release from
              imprisonment. The eourt wiH set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     IiZl    Special instructions regarding the payment of criminal monetary penaities:

               Special assessment shall be immediately due and payable. While incarcerated, criminal monetary penalty
               payments are due during imprisonment at the rate of not less than $25 per quarter, and payment shall be through
               the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary payments shall be made to
               the Cieri<, United States District Court, Missouri River Courthouse, 125 Central Avenue West, Suite 110, Great
               Falls, MT 59404, "Assessment Jose Alex Ventura-Padilla r i .
Unless the court has expressly ordered othervvise, if this judgment imposes imprisonment, payment ofcriminal monetary penalties isdue during
the period of imprisonment. All eriminal monetary penalttes, except those payments made through the Federal Bureau of Prisons' Inmate
Finaneial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any eriminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co~Defendant Names and Case Numbers (including IkjcndanlnumOOr), Total Amount, Joint and Several Amount,
      and eorresponding payee. if appropriate.




D     The defendant sball pay the cost of prosecution. 


D     The defendant shall pay the following court eost(s); 


D     The defendant shall forfeit the defendanfs interest in the foHowing property to tbe United States: 




Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
inlerest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
